UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1670


ISAAC A. POTTER, JR.,

                Plaintiff - Appellant,

          v.

MICHELLE K. LEE; JENNIFER KRISP; ROBERTA A. BREN; DENISE
DELGIZZIE; TERESA STANEK REA; ERIC MCWILLIAMS; FAITH BAKER;
VALARIE STEVEN; VERONICA P. WHITE,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:15-cv-00695-LMB-JFA)


Submitted:   September 9, 2015           Decided:   September 11, 2015


Before SHEDD, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Isaac A. Potter, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Isaac A. Potter, Jr., appeals the district court’s order

dismissing    his   civil    action     pursuant   to   28     U.S.C.

§ 1915(e)(2)(B) (2012).     We have reviewed the record and find

that this appeal is frivolous.        Accordingly, we deny leave to

proceed in forma pauperis and dismiss the appeal for the reasons

stated by the district court.   Potter v. Lee, No. 1:15-cv-00695-

LMB-JFA (E.D. Va. June 5, 2015).      We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.


                                                             DISMISSED




                                 2